DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claims 1, 11 and 15, none of the references taken alone or in combination provide the motivation to teach or suggest the claimed determining a sequence of a plurality of key states in the motion data, the plurality of key states comprising a subset of states of the physical activity sequence, each of the plurality of key states comprising a specific state that in-part defines the physical activity sequence; the plurality of body segment positions associated with the respective key state, the inter-state differentiation variables comprising variables used to differentiate between the plurality of key states; determining one or more state characteristic metrics for the respective key state, the one or more state characteristic metrics comprising a subset of the plurality of inter-state differentiation variables configured to identify the respective key state; and determining a classifier for the respective key state based on the one or more state characteristic metrics, the classifier configured to determine a probability that one of the plurality of key states is in captured motion data; and defining the physical activity model based on the one or more state characteristic metrics and the classifier associated with each of the plurality of key states.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYODEJI O AYOTUNDE whose telephone number is (571)270-7983. The examiner can normally be reached Monday - Friday, 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AYODEJI O AYOTUNDE/Primary Examiner, Art Unit 2649